Case: 4:19-cv-03410-SRC Doc. #: 118 Filed: 08/19/21 Page: 1 of 2 PageID #: 932




                          THE UNITED STATES DISTRICT COURT
                            EASTERN DISTICT OF MISSOURI

MOHAMMAD WISHAH,                              )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )
                                              )
CITY OF COUNTRY CLUB HILLS ,                  )
                                              )
and                                           )
                                              )      Cause No. 4:19-CV-03410 SRC
BENDER MCKINNEY individually and              )
in his official capacity as Mayor, DANIEL )
BOYER, individually and in his official       )
capacity as Chief of Police, IDRIESE          )
TABARLY, individually and in his              )
official capacity as a Police Officer, and    )
DENNIS EPPS, individually and                 )
in his official capacity as a Police Officer, )
                                              )
        Defendants.                           )

                      MOTION FOR LEAVE TO FILE UNDER SEAL

       Plaintiff, with the consent of all parties, seeks this Court’s order permanently sealing

certain filings and corresponding docket notice on the grounds of confidentiality.

                                                     WITZEL KANZLER & DIMMITT, LLC


                                                     By: /s/ Jay L. Kanzler
                                                     Jay L. Kanzler #41298 (Mo.)
                                                     2001 S. Big Bend Blvd.
                                                     St. Louis, MO 63117
                                                     314-645-5367
                                                     314-645-5387(fax)
                                                     jaykanzler@wkllc.com

                                                     Attorneys for Plaintiff
Case: 4:19-cv-03410-SRC Doc. #: 118 Filed: 08/19/21 Page: 2 of 2 PageID #: 933




                                CERTIFICATE OF SERVICE

       The undersigned certifies that this pleading was filed with the Court’s electronic filing
system this 19th day of August 2021, thereby constituting service upon all parties of record.


                                                            /s/ Jay L. Kanzler
